Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant’s amendment filed 02/16/2021 has been entered. Claims 1-12, 14, and 15 are pending and currently under consideration.

Claim Rejections[Symbol font/0xBE] Nonstatutory Obviousness-Type Double Patenting
(i). Basis for nonstatutory double patenting:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

(ii). Claims 1-12, 14, and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US Patent No. 10,428,151 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other. The basis for the rejection is set forth in the previous office action mailed on 09/15/2020. Applicant requests that the rejection be held in abeyance until the application is otherwise in condition for allowance.  

Claim Rejections under 35 USC § 112 (pre-AIA ), first paragraph

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:


(ii). Claims 1-12, 14, and 15 are rejected under 35 U.S.C.112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. The basis for the rejection is set forth in the previous office action mailed on 09/15/2020.

Response to Applicant’s argument
At the 2nd paragraph of page 5 of Applicant’s response, Applicant argues that the claims are directed to a method for inhibiting growth and/or inducing apoptosis of MM cells in a subject comprising administering to the subject any of a genus of anti-CXCR4 antibodies that is well known and has previously been extensively characterized. Applicant argues that WO 2008/060367 describes a genus of monoclonal antibodies that bind to human CXCR4 and that exhibit properties desirable in a therapeutic antibody, including the ability to induce apoptosis in cells expressing CXCR4 and the ability to inhibit tumor cell proliferation in vitro and in vivo. Applicant argues that additional members of this genus include antibodies that bind to the same epitope as any of the exemplified antibodies. Applicant argues that what is new in the claimed invention is not the genus of anti-CXCR4 antibodies administered to MM patients, which previously have been extensively described, but the novel and non-obvious discovery that these antibodies in this previously known genus are able to inhibit growth and/or induce apoptosis of MM cells.



A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a 

Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed pre-AIA  35 U.S.C. 112, first paragraph.

In the instant case, the specification discloses that an anti-CXCR4 IgG4 antibody, BMS-936564 (or MDX-1338) induced apoptosis of multiple myeloma cell lines in the presence of a cross-linking antibody, goat anti-human IgG Fc specific polyclonal antibody (page 61, lines 10-11; Example 11; Table 4). The specification also discloses that BMS-936564 inhibited the growth of multiple myeloma cells in a SCID xenograft multiple myeloma mouse model (Example 16; Table 9). The specification does not disclose that BMS-936564 induces apoptosis of multiple myeloma cells in vivo in a subject afflicted with multiple myeloma. There is no disclosure of any other antibodies that possess the properties of inhibiting growth of multiple myeloma cells in vivo, or inducing apoptosis of multiple myeloma cells either in vitro or in vivo. No other antibodies that binds to a human CXCR4 receptor are known in the prior art to induce apoptosis of multiple myeloma cells either in vitro in cultured cells or in vivo in a subject afflicted with multiple myeloma. A post-filing date publication by authors including the inventors of the present application (Kuhne et al., Clin. Cancer Res. 19(2):357-366, 2013) reports that BMS-93656 induces apoptosis of multiple myeloma cell lines in vitro in the presence of a cross-linking antibody. One of skilled in the art cannot envision the structure of other antibodies that in vivo or induce apoptosis of CXCR4-expressing multiple myeloma cells in vitro, needlessly to say in vivo. 

Moreover, the anti-CXCR4 antibodies disclosed by WO 2008/060367, including BMS-936564 (or MDX-1338 or F7), are either an IgG4 or IgG1 isotope. The disclosed antibodies are not representative of other types of antibodies in the claimed genus. Claims directed to a functionally defined genus of antibodies are not supported by a disclosure that only describes one type of structurally similar antibodies that are not representative of the full variety or scope of the genus.

Furthermore, Applicant’s argument that additional members of this genus include antibodies that bind to the same epitope as any of the exemplified antibodies is not persuasive because it is known in the art that antibodies with entirely different structures could bind same epitope, further supporting that the instant disclosure is insufficient to support the broad scope of the recited CXCR4 antibodies that bind to a human CXCR4 receptor and inhibit growth and/or induce apoptosis of CXCR4-expressing multiple myeloma cells in vivo and thus the instantly claimed method using the same. 

At the 2nd paragraph of page 6 of Applicant’s response, Applicant argues that the present claims recite the administration of a genus of anti-CXCR4 antibodies defined in functional terms without any structural features and reiterates that this genus of antibodies is a well­ known genus comprising a representative number of structurally characterized individual (Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384 (Fed.Cir.1986); M.P.E.P. 2164.01). See, also, AbbVie v. Janssen, 759 F. 3d 1285, 1299 (Fed.Cir. 2014) ("For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including 'the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue"' (quoting Capon v. Eshhar, 418 F.3d 1349, 1359 (Fed.Cir. 2005)).

Applicant’s argument has been fully considered but is not deemed to be persuasive for the following reasons. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. The specification does not disclose functional characteristics coupled with a known or disclosed correlation between function and structure. In addition, as discussed above, a representative number of adequately described species are not disclosed for the genus of anti-CXCR4 in vivo. Accordingly, the rejection of claims 1-12, 14, and 15 under 35 U.S.C.112 (pre-AIA ) is maintained.

(iii). Claims 1-12, 14, and 15 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for inhibiting growth of multiple myeloma cells in a subject afflicted with multiple myeloma or a method of inducing apoptosis of multiple myeloma cells in vitro, said method comprising administering to the subject a therapeutically effective amount of an anti-CXCR4 antibody, BMS-936564 (or MDX-1338), does not reasonably provide enablement for the instantly claimed method. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The basis for the rejection is set forth in the previous office action mailed on 09/15/2020. It is noted that in #9 on page 6 of the office action mailed on 09/15/2020, “Claims 1-3, 5, and 21-37” should be corrected to “Claims 1-12, 14, and 15”.  

Response to Applicant’s argument
At the 2nd paragraph of page 7 of Applicant’s response, Applicant states that the basis of this rejection is not entirely clear because even before amendment, independent claim 1 recited a "method for inhibiting growth and/or inducing apoptosis of multiple myeloma cells in a subject afflicted with multiple myeloma, said method comprising administering to the subject a therapeutically effective amount of an antibody or an antigen­ binding in vitro, said method comprising administering to the subject a therapeutically effective amount of an anti-CXCR4 antibody, BMS-936564. 

Beginning at the bottom of page 7 of Applicant’s response, Applicant refers to the specification at page 15, lines 11-14 and argues that whereas clinical trials of a drug may provide the ultimate evidence of therapeutic efficacy, other experimental approaches, including in vitro assays, are often employed to produce compelling evidence of a drug's efficacy before clinical trials are undertaken. Applicant argues that the in vitro assay used to demonstrate the ability of an antibody to induce apoptosis in MM cells correlates with the claimed method for inhibiting growth and/or inducing apoptosis of MM cells in a subject, and the Examiner has not given any reason for a conclusion of lack of correlation between the in vitro assay and the claimed method.

Applicant’s argument has been fully considered but is not deemed to be persuasive because the evidence on the record does not establish a correlation of the in vitro assay of inducing apoptosis by BMS-936564 in multiple myeloma cells with the claimed method for inhibiting inducing apoptosis of multiple myeloma cells in a subject. Inducing apoptosis in multiple myeloma cells is not a prior art recognized function of BMS-936564. A post-filing date publication by authors including the inventors of the present application (Kuhne in vitro in the presence of a cross-linking antibody based upon the same experimental data. The post-filing date art also teaches that apoptosis of hematologic malignancies induced by an anti-CXCR4 antibody LY1624587 in vitro needs to be confirmed by the study in a xenograft model in vivo (PLOS One 2016 Mar 8;11(3):e0150585). Moreover, the specification discloses that an anti-CXCR4 IgG4 antibody, BMS-936564 (or MDX-1338) induced apoptosis of multiple myeloma cell lines in the presence of a cross-linking antibody, goat anti-human IgG Fc specific polyclonal antibody (page 61, lines 10-11; Example 11; Table 4). Such an assay condition is artificial and does not reflect the microenvironment of multiple myeloma cells in a subject afflicted with multiple myeloma. Applicant’s explanation for using a cross-linking antibody is pure speculative and there is no supporting evidence. It is unpredictable whether BMS-936564 induces apoptosis of multiple cells in vivo in a subject afflicted with multiple myeloma.

At the 2nd paragraph of page 9 of Applicant’s response, Applicant argues that, as discussed in detail in responding to the written description rejections, BMS-936564 is employed as an example of an antibody that is representative of a well-known, extensively characterized genus of anti-CXCR4 antibodies that have been demonstrated to share several functional properties. Applicant argues that the demonstration of apoptotic and anti-tumor activity using BMS-936564 can be reasonably extended to other species of the genus of antibodies characterized by their ability to specifically bind to a human CXCR4 receptor and inhibit growth and/or induce apoptosis of CXCR4-expressing MM cells in vivo, as recited in independent claim 1.
 The specification does not provide sufficient guidance and working examples on how to make and use the genus of antibodies. The specification does not provide a structure/function correlation for the genus of antibodies, and there is no art recognized function and the structure of other antibodies that bind to a human CXCR4 receptor and inhibit growth and/or induce apoptosis of CXCR4-expressing multiple myeloma cells. Before using the claimed method, one has to identify those with the properties and to make those that are unknown. It would take undue experimentation for one of skill in the art to determine whether the anti-CXCR4 antibodies disclosed in the specification and taught in the prior art inhibit growth and/or induce apoptosis of CXCR4-expressing multiple myeloma cells in a subject afflicted with multiple myeloma or to make other anti-CXZCR4 antibodies that inhibit growth and/or induce apoptosis of CXCR4-expressing multiple myeloma cells in a subject afflicted with multiple myeloma. Accordingly, the rejection is maintained.

Claim Rejections under 35 USC § 103(a)
(i). The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(ii). Claims 1-11, 14, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dickerson et al. (WO 2009/140124 A1, November 19, 2009), Kuhne et al. (WO 2008/060367 A2, May 22, 2008) and Andrian et al. (US Patent No. 8,569,280 B2, Date of Patent: Oct. 29, 2013; 102(e) date: Apr. 25, 2005). The basis for the rejection is set forth in the previous office action mailed on 09/15/2020. 

Response to Applicant’s argument
Beginning at the 2nd paragraph of page 10, Applicant argues that Kuhne discloses the F7 (BMS-936564) antibody and provides extensive listings of cancers that may be treated by administering an anti-CXCR4 antibody (see, e.g., page 11, lines 3-8; page 80, line 30 to page 81, line 2); however, MM is not included among these cancers. Instead, the only mention of MM in Kuhne relates to the use of an anti-CXCR4 antibody to mobilize CD34+ stem cells in order to generate stem cells, which are then used for treat MM by autologous stem cell transplantation (see page 83, lines 3-16). Importantly, Kuhne provides experimental data in Example 12 demonstrating that the F7 antibody does not induce apoptosis or inhibit tumor growth of NIH-H226 lung carcinoma cells and HPAC human pancreatic adenocarcinoma cells, both of which express CXCR4, but apparently at levels 

Applicant’s argument has been fully considered but is not deemed to be persuasive for the following reason. WO 2008/060367 A2 teaches that induction of apoptosis was CXCR4-specific (page 97, lines 10-12). WO 2008/060367 A2 teaches that an anti-CXCR4 antibody, BMS-936564, inhibited solid tumor cell proliferation in vivo in a Ramos subcutaneous tumor cell model (Example 9),  induced apoptosis in Ramos cell, Namalwa cells, and R1610 cells  in vitro (Example 11). Example 12 shows tumor growth inhibition of MDA-MB231 human breast cancer cells, DMS79 small lung carcinoma cells, SU-DHL-6 Cell lympgoma cells, and Namalwa Burkitt’s lymphoma cells. It is also stated that no tumor growth inhibition by was observed in experiments using NIH-H226 lung carcinoma cells or HPAC human pancreatic adenocarcinoma cells. WO 2008/060367 A2 teaches that this suggests that expression of CXCR4 by these two cell lines was insufficient to in vivo by anti-CXCR4 treatment (page 99).

The prior art teaches that the expression of CXCR4 in multiple myeloma cells is heterogenous.  For example, Sanz-Rodriguez et al. (2001) teaches that among the 17 multiple myeloma samples studied, 7 samples contained a low percentage  (10-35%) of cells positive for CXCR4 expression, 3 samples expressed medium levels (35%-70%) of CXCR4, and 7 samples had a high percentage  (70%-100%) of the myeloma cells expressing CXCR4 (page 347, top of right column; Fig. 1A). Thus, given the teachings of WO 2008/060367 A2 and the teachings of the expression of CXCR4 in multiple myeloma cells in the art, one of skill in the art would reasonably conclude that administering an anti-CXCR4 antibody, such as BMS-936564 taught by Kuhne et al. to a human patient with multiple myeloma would, more likely than not, result in inhibiting growth and/or inducing apoptosis of multiple myeloma cells in a human multiple myeloma patient, where the CXCR4 is expressed at a high level. 

At the 2nd paragraph of page 11 of Applicant’s response, Applicant argues that Dickerson does not teach or even hint that an anti-CXCR4 antibody is capable of inhibiting tumor growth or inducing apoptosis of MM cells. Dickerson lacks experimental data and relies heavily on prophetic examples, but it is notable that this reference does not provide even a prophetic example pertaining to tumor growth inhibition or apoptosis of tumor cells, let 

Applicant’s argument has been fully considered but is not deemed to be persuasive for the following reasons. Dickerson et al. clearly teach a method of treating a cancer including multiple myeloma comprising administering to a patient in need of a therapeutically effective amount of an antibody (page 5, the 3rd paragraph; claims 19 and 21). Dickerson et al. teach a method of treating tumorigenesis, including tumor growth, invasion, angiogenesis, or metastasis comprising administering to a patient in need of an anti-CXCR4 antibody (page 5, the 3rd paragraph; claim 18). Dickerson et al. provide experimental data showing that an anti-CXCR4 antibody, antibody I, inhibits tumor growth in a SCID/Namalwa Xenograft mouse model, a SCID/Namalwa Hematological lymphoma mouse model, and a SCID/CEM xenograft mouse model (pages 16 and 17). Dickerson et al. provide experimental data showing that an anti-CXCR4 antibody, antibody I, induced apoptosis in multiple cell lines that express high levels of CXCR4 and induced apoptosis in CEM xenograft tumors (bottom of page 17 to page 18). Although Dickerson et al. teach working examples of administering an anti-CXCR4 antibody, antibody I, to inhibit tumor growth and to induce apoptosis in lymphoma Namalwa cells and CEM lymphoblastic cells (pages 16-18), all disclosure of the prior art including the unpreferred See Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807 (Fed. Cir.1989).  

At the 3rd paragraph of page 11 of Applicant’s response, Applicant argues that Andrian does not teach that an anti-CXCR4 antibody directly inhibits growth or induces apoptosis of MM cells. Andrian claims a method for treating a MM patient comprising administering to the patient "a pharmaceutical composition comprising AMD3 l 00, said method being effective to interrupt the CXCR4/SDF signaling pathway in multiple myeloma cells in the bone marrow" of the patient (see claim 1; emphasis added). This reference teaches that the combination of AMD3100 and bortezomid is effective in reducing MM, but AMD3100 alone is not effective (see Andrian at col. 3, lines 40-42; Example 6; see, also, Figure 7 which clearly shows that AMD3100 had no effect on tumor burden). Applicants note that the present application confirms that AMD3 l 00 does not inhibit proliferation of CXCR4-expressing cells (see Example 8, Figure 11B). Applicant argues that Adrian contains virtually no disclosure pertaining to the properties of anti-CXCR4 antibodies, and the effects of CXCR4 antagonism in vivo are mainly investigated using the small-molecule antagonist, AMD3100 (see Examples 3-6). The only anti-CXCR4 antibody disclosed by Andrian is a commercially available antibody, MAB171 (see col. 4, lines 46- 54), and the only functional property of this antibody described by Andrian is its ability to inhibit the migration of MM cells (col. 11, Example 5; Figure 6B). Regarding the therapeutic use of an anti-CXCR4 antibody, Andrian does not provide any disclosure or experimental data and, at best, extrapolates that an anti-CXCR4 antibody may function similarly to AMD3100 since one such antibody, MAB171, was shown to inhibit migration of MM cells 

Applicant’s argument has been fully considered but is not deemed to be persuasive for the following reasons. Andrian et al. teach a method of treating multiple myeloma in a human subject comprising administering to the subject an effective amount of a pharmaceutical composition comprising an inhibitor of CXCR4, such as an anti-CXCR4 antibody (see, e.g., Abstract; column 2, lines 60-64). Andrian et al. teach that the attenuation of CXCR4 expression completely blocked the development of fatal multiple myeloma in recipient mice (Fig. 5), suggesting inhibition of growth/proliferation of multiple myeloma cells. Andrian et al. also teach an increased sensitivity to a cytotoxic agent (Example 6). A strong signal sent through the CXCR4 receptor is required for multiple myeloma development, not only for hematogenous dissemination, but also for the survival and/or proliferation of bone marrow-resistant tumor cells. Andrian et al. conclude that interfering with the function of the CXCR4 receptor on multiple myeloma cells can serve nd paragraph). Thus, the totality of the teachings of Andrian et al. supports treating multiple myeloma in a human subject comprising administering to the subject an anti-CXCR4 antibody.

At the 3rd paragraph of page 12 of Applicant’s response, Applicant argues that it was not until about five years after the filing date of Kuhne that the inventors demonstrated in the present application (and in the post-filing Kuhne et al. paper referenced above) that an anti-CXCR4 antibody does, in fact, induce apoptosis and inhibit the growth/proliferation specifically of MM cells. This demonstration is a surprising, unexpected and non-obvious result in view of the knowledge that MM cell lines have relatively low levels of CXCR4 expression which would suggest to a skilled person, based on Example 12 in Kuhne, that an anti-CXCR4 antibody would not induce apoptosis or inhibit growth of MM cells.

Applicant’s argument has been fully considered but is not deemed to be persuasive.  Given that WO 2008/060367 A2 teaches that induction of apoptosis was CXCR4-specific (page 97, lines 10-12), given the teachings that an anti-CXCR4 antibody inhibits growth and/or induces apoptosis of multiple tumor cells by WO 2008/060367 A2 and WO 2009/140124 A1, and given the teachings of the expression of CXCR4 in multiple myeloma tumor samples in the art (see, e.g., Sanz-Rodriguez et al., 2001; page 347, top of right column; Fig. 1A), one of skill in the art would reasonably conclude that administering an anti-CXCR4 antibody, such as BMS-936564 taught by Kuhne et al. to a human patient with multiple myeloma would, more likely than not, result in inhibiting 

At the 4th paragraph of page 12 of Applicant’s response, Applicants further assert that a skilled person would not be motivated by the disclosures of Kuhne, Dickerson and Andrian, taken individually or in combination, to try, and would have no reasonable expectation of success in trying, the claimed method. 

Applicant’s argument has been fully considered but is not deemed to be persuasive. Given that WO 2008/060367 A2 teaches that induction of apoptosis was CXCR4-specific (page 97, lines 10-12), given the teachings that an anti-CXCR4 antibody inhibits growth and/or induces apoptosis of multiple tumor cells by WO 2008/060367 A2 and WO 2009/140124 A1, and given the teachings of the expression of CXCR4 in multiple myeloma tumor samples in the art (see, e.g., Sanz-Rodriguez et al., 2001; page 347, top of right column; Fig. 1A), given that Andrian et al. teach treating multiple myeloma in a human subject comprising administering to the subject an anti-CXCR4 antibody, it would have been obvious for one skilled in the art to treat multiple myeloma or relapsed or refractory multiple myeloma in a human patient by inhibiting growth and/or inducing apoptosis of multiple myeloma cells comprising administering a human monoclonal antibody that specifically bind to CXCR4, such as BMS-936564 either alone or in combination with Lenalidomide and dexamethasone with a reasonable expectation of success. One would have been motivated to do so because (i) cited art in combination teaches that an anti-CXCR4 antibody can be used to treat multiple myeloma as noted  Andrian et al., US Patent No. 8,569,280 B2), administering an anti-CXCR4 antibody, such as BMS-936564 taught by Kuhne et al. to a human patient with multiple myeloma would inherently result in inhibiting growth and/or inducing apoptosis of multiple myeloma cells in a human multiple myeloma patient. 

For at least the reasons set forth above, the rejections of the claims are maintained.

Conclusion
No claims are allowed.  	

Advisory Information
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 16, 2021